DETAILED ACTION
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the intake conveyor, the overhead coating material dispenser, the outflow conveyor, and the permanently installed internal cleaning fluid circuit and plurality of cleaning fluid distribution devices must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. The examiner notes that there are no reference numbers on the various Drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Specification
The disclosure is objected to because of the following informalities: the Specification identifies a parent United States Patent Application as a priority document. The examiner strongly recommends amending the Specification to reflect the current status of the parent Application.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites “an improvement for food-process-line coating apparatus” at line 1. It appears that it should recite “an improvement for a food process-line coating apparatus” instead.
Claim 1 recites “tubular (cylindrical) rotary manifold” at line 20. It appears that the claim should recite “a tubular rotary manifold” instead.
Claim 1 recites “the the” at line 23.  It appears that this is a typographical error.
Claim 1 recites “off” stylized “OFF” and “on” stylized “ON.”  This creates an opportunity for confusion, as the terms might be initialisms or acronyms rather than the words.
Claim 1 presents characters within parentheses, which appear to be reference characters (see MPEP 608.01(m)). Conventionally, such characters are reference characters, the use of reference characters is to be considered as having no effect on .
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “whereby during run operations the permanently-installed internal cleaning-fluid circuit and the plurality of cleaning-fluid devices are turned OFF, but during down time the the permanently-installed internal cleaning-fluid circuit and the plurality of cleaning-fluid distribution devices are switched ON.” The examiner notes that the instant Specification and Specification in parent case 15/940,003 does not appear to teach a mechanism for controlling whether the internal cleaning fluid circuit is on or off.  It is unclear how one having ordinary skill in the art would determine what defines run operations or downtime, or how the circuit is switched between off or on.
Claims 2-6 each depend from claim 1, and therefore are rejected for at least the reasons presented above with respect to claim 1.
Claim 2 recites the limitation "the arms" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the outboard ends" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the pronoun “its” at line 3. It is difficult to determine to which previously recited claim element the pronoun refers. The examiner recommends amending the claim to recite each claimed structure each time they are to be referenced.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6
Examiner’s Note: Claim 1 recites “an improvement for food process-line coating apparatus, and recites limitations of a food process coating apparatus.  The preamble is understood to recite a conventional food process-line coating apparatus, and to claim only the improvement.  The following rejections presume such conventional nature is well-known in the art.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2003/0008605 to Hartford et al. (hereinafter “Hartford”).
Regarding claim 1, Hartford discloses a food process-line improvement comprising: a permanently-installed internal cleaning-fluid circuit (at least pumps and conduits, see paragraph [0030]) and a plurality of cleaning-fluid distribution devices (60) comprising one of: a rotary spray head (see paragraph [0026]; each nozzle 60 may rotate), a spherical spray nozzle, a rotary frame; or a tubular rotary manifold; whereby during run operations the permanently-installed internal cleaning-fluid circuit and the plurality of cleaning-fluid distribution devices are turned off (see paragraph [0030]; final part of cleaning cycle includes turning off water), but during down time the permanently-installed internal cleaning-fluid circuit and the plurality of cleaning-fluid distribution devices are switched on (see paragraph [0030]; travel of food product is halted and cleaning cycle initiated).
Regarding claim 2, Hartford discloses the limitations of claim 1, and further Hartford teaches that the rotary spray head (60) further comprises being provisioned with a multitude of flat spray nozzles (60; see Fig. 5) mounted along the arms (62) from hub (ceiling) to the outboard ends thereof (see Fig. 5).
Regarding claim 3, Hartford discloses the limitations of claim 1. Where the plurality of cleaning-fluid distribution device comprises the rotary spray head and not a spherical spray nozzle, the further limitations of claim 3 are moot.
Regarding claim 4, Hartford discloses the limitations of claim 3. Where the plurality of cleaning-fluid distribution device comprises the rotary spray head and not a spherical spray nozzle, the further limitations of claim 4 are moot.
Regarding claim 5, Hartford discloses the limitations of claim 1. Where the plurality of cleaning-fluid distribution device comprises the rotary spray head and not a rotary frame, the further limitations of claim 5 are moot.
Regarding claim 6, Hartford discloses the limitations of claim 1. Where the plurality of cleaning-fluid distribution device comprises the rotary spray head and not a tubular rotary manifold, the further limitations of claim 6 are moot.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2006/0292271 to King (hereinafter “King”) in view .
Regarding claim 1, King discloses a process-line coating apparatus (see Figs. 1-2) for coating a stream of food product (see paragraph [0021] and element 3), said food process-line coating apparatus having: an intake conveyor (4) having an upper food-product carrying run (upper surface shown in Fig. 1) and a lower return run (lower surface shown in Fig. 1), and extending between an intake end (right end in Fig. 1, see paragraph [0022]) for intake of a food product stream from upline processes in said food process-line and a discharge end (leftmost end shown in Fig. 1; see paragraph [0022]) for discharge of the food product stream either to a direct destination within said coating apparatus or else to downline processes (see paragraph [0021]; conveyor 4 carries food out of enclosure); an overhead coating material dispenser (see electrode 13 and paragraph [0026]; coating droplets fall onto food under effect of gravity) for dispensing coating material on underpassing food product (3; paragraph [0026]) on the food-product carrying run of the intake conveyor (4); and an outflow conveyor (portion of conveyor 4 extending beyond enclosure) having an upper-food product carrying run and a lower return run, and extending between a receiving end for receipt of a food product stream from a source within said coating apparatus and a discharge end for discharge of the food product stream to a downline process in said food-process line 
King does not explicitly disclose that the food process line includes an improvement comprising a permanently installed internal cleaning fluid circuit and a plurality of cleaning-fluid distribution devices. However, it is known in the art of food-processing lines to provide automated fluid cleaning distribution devices.
For example, Hartford teaches a food process line apparatus (10) including a permanently installed internal cleaning-fluid circuit and a plurality of cleaning-fluid distribution devices (cleaning system 58; see paragraph [0030], including plurality of nozzles 60). The fluid circuit includes, at least, pumps and conduits (62; see paragraph [0030]) and a plurality of nozzles (paragraph [0030]) including at least one rotary spray head (see paragraph [0026]; each nozzle 60 may rotate), spherical spray nozzle, rotary frame, or tubular rotary manifold, providing an efficient cleaning process (see paragraph [0026]). Hartford teaches that the cleaning fluid circuit is operated when the food-processing line is not operating (see paragraph [0030]). Hartford teaches that the use of automated cleaning systems reduce the opportunities for meat products to become contaminated (see paragraphs [0010] and [0011]).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by King to include a permanently installed cleaning fluid circuit as taught by Hartford. (See MPEP 2143(C)). The resulting apparatus would advantageously reduce the opportunity for meat product in the food-processing line to become contaminated, while increasing the efficiency of the cleaning process.
Thus, the combination of King and Hartford teaches the limitations of claim 1.
Regarding claim 2, the combination of King and Hartford teaches the limitations of claim 1, and further Hartford teaches that the rotary spray head (60) further comprises being provisioned with a multitude of flat spray nozzles (60; see Fig. 5) mounted along the arms (62) from hub (ceiling) to the outboard ends thereof (see Fig. 5).
Regarding claim 3, the combination of King and Hartford teaches the limitations of claim 1. Where the plurality of cleaning-fluid distribution device comprises the rotary spray head and not a spherical spray nozzle, the further limitations of claim 3 are moot.
Regarding claim 4, the combination of King and Hartford teaches the limitations of claim 3. Where the plurality of cleaning-fluid distribution device comprises the rotary spray head and not a spherical spray nozzle, the further limitations of claim 4 are moot.
Regarding claim 5, the combination of King and Hartford teaches the limitations of claim 1. Where the plurality of cleaning-fluid distribution device comprises the rotary spray head and not a rotary frame, the further limitations of claim 5 are moot.
Regarding claim 6, the combination of King and Hartford teaches the limitations of claim 1. Where the plurality of cleaning-fluid distribution device comprises the rotary spray head and not a tubular rotary manifold, the further limitations of claim 6 are moot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The prior art made of record is directed to food process line cleaning circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached on 8:30 AM to 5:15 PM, Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.C.F/Examiner, Art Unit 3726                                                                                                    



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        09/11/2021